Citation Nr: 1614243	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disability to include as due to herbicide exposure and/or ionizing radiation (substitution).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from December 1960 until December 1964 and received the Combat Action Ribbon for his service.  He died in October 2014.  The appellant claims as the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

At the time of the Veteran's death, he had perfected an appeal of entitlement to service connection for a skin disability.  In February 2014, the Board remanded this claim for additional evidentiary development.  However, the Veteran died in October 2014.  Following the Veteran's death, in November 2014, the appellant filed a claim requesting Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits.  She thereafter specifically requested substitution based upon her status as the Veteran's surviving spouse requesting to continue the Veteran's service connection claim.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  It apopears that substitution was recognized in December 2014.

Notably, service connection for the cause of the Veteran's death was granted.  As such, the RO has recognized the appellant as the surviving spouse of the Veteran.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.
 
2.  The Veteran has not been shown to have been exposed to Agent Orange during service.

3.  The Veteran received exposure to ionizing radiation while in service.

4.  A skin disability, characterized as sebaceous cysts, was incurred in service.

5.  A skin disability other than sebaceous cysts did not manifest in service and is not attributable to service



CONCLUSIONS OF LAW

1.  Sebaceous cysts were incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A skin disability other than sebaceous cysts was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for a skin disability based upon substitution of the appellant as the claimant.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2014, the Board remanded the Veteran's claim of entitlement to service connection for a skin disability for the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination.  Pursuant to the Board remand, the Veteran was afforded a VA examination in August 2014.  Although the service connection claim was not readjudicated thereafter, as the Board is granting service connection for sebaceous cysts, the Board finds such to be non-prejudicial to the appellant.  Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

To the extent that notice is required in a substitution case, here, we find no prejudice.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records, service personnel records and all pertinent post-service medical evidence have been obtained.

The appellant's and Veteran's written statements are also of record.  The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Additionally, the Veteran was afforded VA examinations for his skin disability in September 2005 and August 2014.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for a skin disability

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Board notes that the appellant is not claiming the Veteran's disability as a result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2014).  If a Veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease (including chloracne), are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). 

The appellant contends that the Veteran was exposed to herbicides while stationed aboard the USS Maddox.  However, the Veteran never claimed in-country service and although his February 2010 claim argued his service in the Tonkin Gulf was Brown water service, the Veteran later noted that he is a "blue water" Veteran.  On a June 2011 Notice of Disagreement and November 2011 VA 9 the Veteran explained he was exposed to herbicides from his duties offloading helicopters from in country Vietnam.  During a November 2011 VA Agent Orange registry the Veteran further reported that it was unknown if they were sprayed with Agent Orange or had food or drink that could have been contaminated with Agent Orange. 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  For the following reasons, the Board finds that the Veteran did not serve in Vietnam under this interpretation of the statute and regulation.

The Veteran's DD Form 214 and service personnel records reflect the Veteran served aboard the USS Maddox but do not indicate whether he set foot in Vietnam. The RO/AMC requested that the National Personnel Records Center (NPRC) furnish dates of service in Vietnam, and the NPRC responded in November 2010 that it was unable to determine whether or not the Veteran had in-country service in Vietnam.  The NPRC found that, while the record indicated that the Veteran served aboard a ship that sailed in Vietnam waters during the period from August 2, 1964, until September 3, 1964, the record provided no conclusive proof of in country service.  A May 2009 memorandum from the JSRRC indicated that it had found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  Additionally, JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam. 

The Veteran submitted several articles concerning the USS Maddox.  These articles also fail to reflect that the ship docked in Vietnam or had any inland waterway service. 

Upon careful review of the record, the Board finds that the weight of the evidence is against a finding that the Veteran had requisite service in the Republic of Vietnam under the proper interpretation of the statute and regulation to warrant service connection on this presumptive basis.  Here, while the RO confirmed that the Veteran served on the USS Maddox when it was present in the official waters of Vietnam through a request to the National Personnel Records Center, in-country service was not established.  The Board recognizes the Veteran's receipt of awards for his service; however, these awards alone do not establish the required service in the Republic of Vietnam.  See, e.g., Haas, 525 F.3d at 1196 (Vietnam Service Medal given to some service members serving outside Vietnam and its territorial waters). 

Although the Veteran initially argued that the Gulf of Tonkin was brown water in his claim, the Board notes that the Maddox is not listed as a vessel associated with exposure to herbicide agents, including by traveling in inland waterways, or "brown water."  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated February 2016) and http://www.publichealth.va.gov/exposures/agentorange/index.asp; M21, Part IV, Subpart ii, 1.H.2.g.  Additionally, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.  The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  Since that decision, however, VA has undertaken a review of the classification of Vietnam-area harbors, and there has been no newly discovered evidence or determination that would alter VA's currently established position.

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  M21-1, IV.ii.1.H.2.a; see also M21-1, IV.ii.2.C.3.m.  This distinction was established because aerial spraying of Agent Orange occurred within the land boundaries of Vietnam, thus affecting the inland waterways; Agent Orange was not sprayed on offshore waters, and thus there is no presumption of exposure for service on the offshore open waters.  M21-1, IV.ii.1.H.2.a.  The coastline, which has generally been considered to run continuously across the mouth of a river, including river delta areas to the extent it is discernible, has been established as the dividing line separating inland waterways from offshore coastal waters.  While VA has identified certain bays and harbors that may qualify as inland waterways, there is no evidence that the USS Maddox was stationed in any of these specific waterways.
 
Although the Veteran contended that he was exposed to herbicides from offloading helicopters or from potentially consuming contaminated food or water, this is too tenuous to enable a finding that the evidence is at least in equipoise as to the question of herbicide exposure.  As noted above, the JSRRC has determined that it cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam. 

Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.  Without evidence of such service, the presumptive provisions relating to herbicide exposure are not for application.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board will next turn to the appellant's contention that the Veteran's current skin disability is due to ionizing radiation.  
First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3).  A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946, or the Veteran's presence at certain specified additional locations.  Id.  
  
The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b),(c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include "any other cancer," which includes malignant melanoma.  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in a case involving radiation as the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee, supra.

Research of service personnel records indicates the USS Maddox participated in Operation Dominic, a series of nuclear tests conducted between April and December 1962.  Therefore, the Veteran qualifies as a radiation-exposed veteran, and 38 C.F.R. §§ 3.309 and 3.311, as applicable, must be considered as part of his claim.  However, the Veteran did not have any of the diseases listed at 38 C.F.R. 
§§ 3.309 and 3.311 which are presumed to be related to radiation exposure.  As such, the Board will consider whether service connection is warranted for the Veteran's skin disability on a direct basis.  Id.

The appellant has expressed that the Veteran experienced chronic skin problems since service.

The Veteran's December 1960 service enlistment report of medical history documents a history of boils.  To the extent that there is a question as to whether the Veteran had a preexisting skin disability that was aggravated by his military service, the Board notes that a skin disability was not noted on the Veteran's December 1960 enlistment examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the skin disability pre-existed and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The Board observes that the Veteran's service treatment records during his period of active duty do not document complaints of or treatment for a skin disability or symptoms associated therewith that may be attributable to a pre-existing disability.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's skin disability pre-existed his service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Moreover, the appellant has not contended that the Veteran's skin disability pre-existed service.  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

The Board notes that the Veteran's service treatment records document medical treatment for a sebaceous cyst in September 1962, and it was surgically removed.  In October 1964, the Veteran again sought treatment for sebaceus cysts of the face and back.  Surgical removal was recommended and performed.  No skin disorders were noted on his service separation examination; however, 1 inch scars of the left wrist and lower lip were observed. 

Post-service medical records document treatment for multiple skin disabilities which include chloracne, eczema, dermatitis, petechiae, seborrheic keratosis, comedones, sebaceous cysts, and tinea manna and pedis.  

The Veteran was provided a VA examination in August 2014.  The VA examiner noted the Veteran's in-service exposure to ionizing radiation as well as treatment for cysts.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with sebaceous cysts and chloracne.  He concluded that it is at least as likely as not that the Veteran's sebaceous cysts were related to military service.  The examiner's rationale for his conclusion was based on his finding that the sebaceous cysts which the Veteran evidenced on examination are a continuum of his tendency towards inflammation or multiple sebaceus cysts as noted in service.  

Based on the foregoing, the Board finds that the competent and probative evidence in this case shows that there exists a contributory relationship between the Veteran's diagnosed sebaceous cysts and his in-service treatment for cysts.  In this regard, the Board finds that the August 2014 VA examination report was based upon a thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's sebaceous cysts are not related to his active service.  

Thus, the competent and probative evidence of record indicates the Veteran's sebaceous cysts are related to his service.  The Board concludes that service connection for sebaceous cysts is warranted.  The benefit sought on appeal is granted.

To the extent that the Veteran has been diagnosed with other skin disorders such as chloracne, eczematous dermatitis, petechiae, seborrheic keratosis, comedones, and tinea manna and pedis, the Board finds that the weight of the evidence is against the claim for service connection for these particular skin disabilities.

None of the probative evidence supports a finding of a relationship between the Veteran's service and these particular skin disabilities.  While the Veteran was treated for cysts in service, chloracne, eczematous dermatitis, petechiae, seborrheic keratosis, comedones, and tinea manna and pedis were not indicated.  Indeed, the earliest document showing a history of a diagnosis or symptoms consistent with any disability other than sebaceous cysts is in October 1977 when the Veteran was treated for a rash on his hands.  This is more than 10 years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].    

Additionally, a VA examiner concluded in a September 2005 report that after examination of the Veteran and review of his medical history, the Veteran's eczematous dermatitis is not related to his service, to include ionizing radiation.  On the contrary, the examiner opined that the Veteran's eczematous dermatitis was related to his job related tension and/or his job duties which included cabinet making.  Also, the August 2014 VA examiner opined that there is no skin pathology that is related to in-service radiation exposure.  The examiner based this finding on examination of the Veteran and consideration of the Veteran's medical history.  The Board finds that the VA examiners' opinions are of great probative value as they were based on examination of the Veteran and consideration of his medical history.  See Bloom, supra.

The Board observes that the Veteran submitted an article dated January 2006 documenting the effects of chloracne.  However, the article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the appellant's case.  Further, the Court has held that evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  On the contrary, the August 2014 VA examiner specifically considered the Veteran's service and chloracne and conducted a thorough examination and analysis of the Veteran's medical history.  He thereafter determined that the Veteran's skin pathology to include chloracne was not related to his service, to include ionizing radiation exposure.  The Board therefore finds the August 2014 VA examination report to be the most probative evidence in determining whether the Veteran's chloracne is related to his military service.    

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board acknowledges that appellant has contended that Veteran's skin disability other than sebaceous cysts is related to the Veteran's service.  As discussed above, the Veteran submitted an article documenting the effects of chloracne.  While the appellant is therefore competent to report that the Veteran's chloracne is related to the Veteran's service, as discussed above, the Board finds that the August 2014 VA examination report is of much greater probative value than the article submitted by the Veteran and is therefore of greater probative value than the appellant's contention that the Veteran's chloracne is related to his service.  Further, to the extent the appellant herself asserts that the Veteran's diagnosed eczematous dermatitis, petechiae, seborrheic keratosis, comedones, and tinea manna and pedis is related to the Veteran's service, the Board finds that she is competent to document the Veteran's symptoms.  However, the Board again finds that her contention is outweighed by the September 2005 and August 2014 VA examinations as those opinions were based on thorough review of the Veteran's pertinent medical history and medical condition and supported by adequate rationales.  Also, the Veteran's separation examination revealed a normal skin examination which contradicts the appellant's contention that these skin disabilities manifested in service.  Accordingly, the Board finds the lay/medical evidence to be conclusory and far less probative than the objective evidence to include the VA medical opinions and the Veteran's separation examination.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a skin disability other than sebaceous cysts based on substitution of the appellant as the claimant.  The benefit sought on appeal to this extent is denied.  
 




ORDER

Entitlement to service connection for sebaceous cysts is granted.

Entitlement to service connection for a skin disability other than sebaceous cysts to include as due to herbicide exposure and/or ionizing radiation is denied.




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


